284 F.2d 343
David L. PITT, Appellant,v.UNITED STATES of America et al., Department of Corrections,D.C. Reformatory, Appellees.
No. 8210.
United States Court of Appeals Fourth Circuit.
Argued Nov. 16, 1960.Decided Nov. 17, 1960.

David Pitt, pro se.
Plato Cacheris, Asst. U.S. Atty., Washington, D.C.  (Joseph S. Bambacus, U.S. Atty., Richmond, Va., on the brief), for appellees.
Before SOBELOFF, Chief Judge, and SOPER and BOREMAN, Circuit Judges.
PER CURIAM.


1
David L. Pitt brings this appeal from the order of the United States District Court for the Eastern District of Virginia denying his petition for a writ of habeas corpus.


2
Pitt is presently confined in the Federal Penitentiary at Lorton, Virginia, to which institution he was committed for a term of from two to six years by the United States District Court for the District of Columbia for the crime of carrying a dangerous weapon.


3
It is plain that if the petitioner is entitled to relief, the court to which he should apply is the court which sentenced him, namely, the United States District Court for the District of Columbia, Title 28 U.S.C.A. 2255.


4
Although he has apparently made some motions in the District of Columbia, there is nothing before us to show what issues he raised there.  No showing is made by his petition or the record before us that the remedy provided by the statute in the District of Columbia courts is inadequate, and in the absence of such a showing, the United States District Court for the Eastern District of Virginia correctly denied his petition.


5
Affirmed.